Citation Nr: 1109111	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision, by the Salt Lake City, Utah RO, which denied the claim of entitlement to TDIU.  

On October 21, 2009, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran is seeking a total disability rating based upon individual unemployability.  He contends that his service-connected disabilities prevent him from engaging in any substantially gainful employment.  At his October 2009 hearing, the Veteran testified that his doctor had told him that he would continue to experience problems with his knee if he kept working.  The Veteran reported that he experiences a lot of pain in the knee joint, especially with going up and down stairs; he stated that the knee occasionally gives out on him.  The Veteran related that he has worked in the sheet metal industry for 33years; he has no other training.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  

In this case, the Veteran meets the schedular rating requirements for eligibility for TDIU.  He is presently service connected for right knee arthroplasty, with history of degenerative arthritis, tibial osteotomy and medial meniscal tear, evaluated as 60 percent disabling, and gluteus medius strain with osteoarthritis of the left hip, evaluated as 20 percent disabling.  His combined evaluation for compensation is currently 80 percent.  Consequently, he meets the eligibility requirements described above.  The question remains whether he is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19 (2010).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  (A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.)  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 38 C.F.R. § 4.16(a).  

The Board notes that it may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Submitted in support of the Veteran's claim was a private medical statement from Dr. Kipley J. Siggard, dated in July 2008, indicating that the Veteran has been on medical retirement for the past two years and he is completely disabled.  

Also of record is a medical statement from the Veteran's primary care physician at the VA Health Care system at the Salt Lake City VA hospital, dated in April 2009, indicating that the Veteran was evaluated by the VA orthopedic clinic on February 17, 2009, and they did not feel that he could continue working in the heating and air conditioning business with his functional limitations.  Dr. J. J. stated that the Veteran should not perform a job that requires any heavy lifting, prolonged walking, or bending and crawling.  He may also have difficulty with prolonged sitting in one position with his neck disease.  (In a supplemental statement of the case (SSOC), issued in June 2009, the RO noted that the Veteran was not service connected for a neck disorder.)  

In light of the foregoing, the Board finds that clinical evidence suggests that the Veteran's service-connected right knee disability impairs his ability to work.  The record, however, also reflects that the Veteran has nonservice-connected disabilities that also impair his ability to work.  

As noted above, the Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities alone have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

To date, a VA examiner has not yet been asked to provide an opinion as to the overall effect of the Veteran's service-connected disabilities only on his ability to obtain and retain employment.  Because the record reflects that the Veteran is not currently working, and an April 2009 letter from the Veteran's treating physician indicates that the Veteran is unemployable, the prudent course of action is to afford the Veteran an examination on remand, to ascertain the impact of his service-connected disabilities on his unemployability.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010).  

Finally, in his application for a TDIU (VA form 21-8940), received in July 2008, and in his hearing testimony, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits.  The duty to assist includes requesting information and records from the SSA that were used in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  These records should be associated with the claims file.  

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the effect of his service- connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities only-right knee arthroplasty with history of degenerative arthritis, tibial osteotomy and medial meniscal tear, and gluteus medius strain with osteoarthritis of the left hip.  Consideration should be given to the Veteran's occupational experience and education.  The examination report must include a complete rationale for the opinion regarding employability.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken.

4.  Thereafter, the AOJ should readjudicate the claim for a TDIU in light of the additional evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

